ERWIN, District Judge.
By the English-statutes of bankruptcy, the bankrupt is free from arrest or imprisonment by any creditor during the time allowed for examination, provided he was not in custody at the time of the-surrender, and, if arrested, is entitled to-be discharged; and the surrender, if voluntary, protects him from all arrests till his final examination is passed. Our statute of bankruptcy does not expressly confer this. *1008privilege on the bankrupt, but it was not necessary to be so conferred. The person and property of the bankrupt are, by the law, brought within the jurisdiction of the district court, and the court possesses an inherent power in all eases of which it has jurisdiction, to cause its orders and decrees to be respected and obeyed, and to protect its suitors from arrest